           Case 21-03020-sgj Doc 18 Filed 04/07/21             Entered 04/07/21 14:47:13           Page 1 of 2




          Case 21-03020-sgj Doc 8 Filed 04/01/21              Entered 04/01/21 11:33:19           Page 1 of 2
BTXN 117a (rev. 10/02)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS


In Re:                                                    §
Highland Capital Management, L.P.                         §
                                                          §     Case No.: 19−34054−sgj11
                                        Debtor(s)         §     Chapter No.: 11
UBS Securities LLC et al.                                 §
                                     Plaintiff(s)         §     Adversary No.:     21−03020−sgj
     vs.                                                  §
Highland Capital Management, L.P., Defendant              §
                                     Defendant(s)         §
                                                          §
                                                          §
                                                          §
                                                          §


                          SUMMONS IN AN ADVERSARY PROCEEDING
To the above−named defendant:

You are hereby summoned and required to serve upon Martin A. Sosland, Plaintiff's attorney (or if Plaintiff is not
represented by counsel, upon Plaintiff), whose address is Butler Snow LLP
2911 Turtle Creek
Suite 1400
Dallas, TX 75219 , either a motion or an answer to the complaint which is now served upon you. If you elect to
respond first by motion, as you may pursuant to Fed. R. Bankr. P. 7012, that governs the time within which your
answer must be served. Otherwise, you are required to serve your answer upon Plaintiff's attorney (or upon Plaintiff if
Plaintiff is not represented by counsel) within 30 days of the date of issuance of this summons by the clerk (or by the
following date prescribed by the court: N/A) except that the United States or an office or agency thereof shall serve
an answer to the complaint within 35 days after the date of issuance of the summons.

{If this summons and complaint is served in a foreign country} Service of your answer must be made by the following
date prescribed by the court N/A.
The motion or answer served by you must be filed with this court before service or within a reasonable time after
service. IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS SUMMONS, JUDGMENT BY
DEFAULT WILL BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.



DATED: 4/1/21                                  FOR THE COURT:
                                               Robert P. Colwell, Clerk of Court

                                               by: /s/Michael Edmond, Deputy Clerk
            Case 21-03020-sgj Doc 18 Filed 04/07/21                Entered 04/07/21 14:47:13           Page 2 of 2




           Case 21-03020-sgj Doc 8 Filed 04/01/21              Entered 04/01/21 11:33:19           Page 2 of 2

In Re: UBS Securities LLC et al v. Highland Capital Management, L.P.
Case No. 19−34054−sgj11 −11
Adv. No. 21−03020−sgj

                                      SUMMONS SERVICE EXECUTED


     Velvet G. Johnson
I,___________________________________________________________________________
      Butler Snow LLP
of**_________________________________________________________________________

certify:



     If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am,
and all times during service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made;
                     1st
     That on the __________          April, 2021
                            day of ____________________________________,_______ I served a copy of the
within summons, together with the complaint filed in this proceeding, on
   Jeffrey N. Pomerantz              COUNSEL FOR HIGHLAND CAPITAL MANAGEMENT, LLP
   John Morris
   Pachulski Stang Ziehl & Jones LLP
   10100 Santa Monica Blvd., 13th Floor
   Lost Angeles, CA 90067
the defendant in this proceeding, by {describe here the mode of service}
    I mail, by U. S. Mail, first class, a copy of the Summons, Complaint, Plaintiffs' Motion for a Temporary Restraining
    Order and Preliminary Injunction, Appendix of Exhibits and the Plaintiffs' Memorandum of Law in Support of Motion
    for a Temporary Restraining Order and Preliminary Injunction.

the said defendant at




I certify under penalty of perjury that the foregoing is true and correct.


                           4/5/2021
           Executed on ___________________ _____________________________
                             (Date)                               (Signature)



               P. O. Box 6010, Ridgeland, MS 39158
           **____________________________________________________________________
             State mailing address
